 

Exhibit 10.1

 

SUBORDINATED NOTE PURCHASE AGREEMENT

 

This SUBORDINATED NOTE PURCHASE AGREEMENT, dated as of January 20, 2017 (this
“Agreement”), is by and among Southern National Bancorp of Virginia, Inc., a
Virginia corporation (the “Company”), and each purchaser named on Schedule A
(each, a “Purchaser,” and together, “Purchasers”).

 

BACKGROUND

 

The Company intends to sell to Purchasers, and Purchasers intend to purchase
from the Company, Fixed to Floating Rate Subordinated Notes due 2027 in the
aggregate principal amount of up to $27,000,000 in the form set forth on
Exhibit A (the “Notes”) evidencing unsecured subordinated debt of the Company.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

Article I

PURCHASE; CLOSING

 

Section 1.1        Purchase. On the terms and subject to the conditions set
forth herein, and in consideration of each Purchaser’s payment of the Purchase
Price (as defined herein), each Purchaser will purchase from the Company, and
the Company will sell to each Purchaser, severally and not jointly, the Notes.
The principal amount of the Notes to be delivered to each Purchaser is set forth
next to such Purchaser’s name on Schedule A.

 

Section 1.2        Closing.

 

(a)         Subject to the satisfaction or waiver of the conditions set forth in
this Agreement, the closing of the purchase of the Notes by Purchasers pursuant
hereto (the “Closing”) shall occur at 10:00 a.m., Eastern time, on the date
hereof, subject to the satisfaction or waiver (by the party entitled to grant
such waiver) of the conditions to the Closing set forth in this Agreement (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to fulfillment or waiver at the Closing of those conditions),
remotely via the electronic or other exchange of documents and signature pages,
or such other date or location as agreed in writing by the parties. The date of
the Closing is referred to as the “Closing Date.”

 

(b)         Subject to the satisfaction or waiver on the Closing Date of the
applicable conditions to the Closing in Section 1.2(c), at the Closing:

 

(i)          The Company will deliver to each Purchaser, in the denominations
set forth on Schedule A, a Note duly executed by the Company; and

 

(ii)         Each Purchaser will deliver the amount set forth next to its name
and designated as its “Purchase Price” on Schedule A to the Company by wire
transfer of immediately available funds to the account provided to such
Purchaser by the Company (the “Purchase Price”).

 

(c)         Closing Conditions.

 

 

 

  

(i)          The obligation of each Purchaser, on the one hand, and the Company,
on the other hand, to effect the Closing is subject to the fulfillment or
written waiver by each Purchaser or the Company, as applicable, prior to the
Closing of the following condition:

 

A.           no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or shall prohibit or
restrict Purchasers or their Affiliates from owning any Notes in accordance with
the terms thereof and no lawsuit shall have been commenced by any court,
administrative agency or commission or other governmental authority or
instrumentality, whether federal, state, local or foreign, or any applicable
industry self-regulatory organization (each, a “Governmental Entity”) seeking
such prohibition or restriction.

 

(ii)         The obligation of each Purchaser to consummate the purchase of the
Note to be purchased by it at Closing is also subject to the fulfillment by the
Company or written waiver by each Purchaser prior to the Closing of each of the
following conditions:

 

A.           the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects on and as of the date of
this Agreement and on and as of the Closing Date as though made on and as of the
Closing Date, except where the failure to be true and correct (without regard to
any materiality or Material Adverse Effect qualifications contained therein),
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect (and except that (i) representations and warranties made
as of a specified date shall only be required to be true and correct as of such
date and (ii) the representations and warranties of the Company set forth in
Sections 2.2(b) (but only with respect to the last sentence thereof), 2.2(c) and
2.2(m)(4) shall be true and correct in all respects);

 

B.           the Company shall have performed in all material respects all
obligations required to be performed by it at or prior to the Closing, as the
case may be, under this Agreement to be performed by it on or prior to the
Closing Date;

 

C.           Each Purchaser shall have received a certificate signed on behalf
of the Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.2(c)(ii)(A) and Section 1.2(c)(ii)(B) have
been satisfied;

 

D.           any governmental and other consents, approvals, authorizations,
non-objections, applications, registrations and qualifications that are required
to be obtained in connection with or for the consummation of the transactions
contemplated by this Agreement and the performance of the Company’s obligations
thereunder (the “Required Approvals”) shall have been made or been obtained and
shall be in full force and effect as of the Closing Date; provided, that no such
Required Approval shall impose any Burdensome Condition;

 

E.           since the date hereof, no Material Adverse Effect shall have
occurred;

 

F.           at the Closing, the Company shall deliver to each Purchaser a
certificate of the Secretary of the Company, in the form attached hereto as
Exhibit B (the “Secretary’s Certificate”), dated as of the Closing Date, (i)
certifying the resolutions adopted by the Board of Directors of the Company or a
duly authorized committee thereof approving the transactions contemplated by
this Agreement and the issuance of the Notes under this Agreement, (ii)
certifying the current versions of the Certificate of Incorporation, as amended,
and bylaws, as amended, of the Company, and (iii) certifying as to the
signatures and authority of persons signing this Agreement and related documents
on behalf of the Company;

 

 - 2 - 

 

  

G.           at the Closing, the Company shall deliver to Purchasers the opinion
of Alston & Bird LLP, counsel to the Company, dated as of the Closing Date,
substantially in the form set forth at Exhibit C attached hereto addressed to
the Purchasers;

 

H.           since the date hereof, there shall not be any action taken, or any
law, rule or regulation enacted, entered, enforced or deemed applicable to the
Company or the Company Subsidiaries, Purchasers or the transactions contemplated
by this Agreement, by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”) or any other Governmental Entity, whether in connection with
the Required Approvals or otherwise, which imposes any restriction or condition
which any Purchaser determines, in its reasonable good faith judgment, is
materially and unreasonably burdensome on the Company’s or such Purchaser’s
business or would materially reduce the economic benefits of the transactions
contemplated by this Agreement to such Purchaser to such a degree that such
Purchaser would not have entered into this Agreement had such condition or
restriction been known to it on the date hereof (any such condition or
restriction, a “Burdensome Condition”), and, for the avoidance of doubt, (i) any
requirements to disclose the identities of limited partners, shareholders or
members of such Purchaser or its Affiliates or its investment advisors, other
than the identities of Affiliates of such Purchaser, shall be deemed a
Burdensome Condition unless otherwise determined by such Purchaser in its sole
discretion and (ii) any restrictions or conditions imposed on such Purchaser in
any passivity commitments shall not be deemed a Burdensome Condition;

 

I.           prior to the Closing, the Company shall have secured a CUSIP number
for the Notes; and

 

J.           prior to, or contemporaneously with the Closing, each of the
Purchasers set forth on Schedule A shall have actually subscribed for the
amounts set forth opposite such Purchaser’s name on Schedule A.

 

(iii)        The obligation of the Company to effect the Closing is subject to
the fulfillment or written waiver by the Company prior to the Closing of the
following additional conditions:

 

A.           the representations and warranties of each Purchaser, as to that
Purchaser only, set forth in this Agreement shall be true and correct in all
respects on and as of the date of this Agreement and on and as of the Closing
Date as though made on and as of the Closing Date, except where the failure to
be true and correct (without regard to any materiality or Material Adverse
Effect qualifications contained therein) would not materially adversely affect
the ability of such Purchaser to perform its obligations hereunder;

 

B.           each Purchaser shall have performed in all material respects all
obligations required to be performed by it at or prior to the Closing, as the
case may be, under this Agreement to be performed by it on or prior to the
Closing Date;

 

C.           the Required Approvals shall have been made or been obtained and
shall be in full force and effect as of the Closing Date; provided, that no such
Required Approval shall impose any Burdensome Condition; and

 

D.           since the date hereof, there shall not be any action taken, or any
law, rule or regulation enacted, entered, enforced or deemed applicable to the
Company or the Company Subsidiaries, Purchasers or the transactions contemplated
by this Agreement, by the Federal Reserve or any other Governmental Entity,
whether in connection with the Required Approvals or otherwise, which imposes
any restriction or condition that is a Burdensome Condition.         

 

 - 3 - 

 

  

Article II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1          Disclosure.

 

(a)          As used in this Agreement, any reference to any fact, change,
circumstance or effect being “material” with respect to the Company means such
fact, change, circumstance or effect is material in relation to the business,
assets, results of operations or financial condition of the Company and the
Company Subsidiaries taken as a whole. As used in this Agreement, the term
“Material Adverse Effect” means any circumstance, event, change, development or
effect that, individually or in the aggregate, (1) is material and adverse to
the business, assets, results of operations or financial condition of the
Company and Company Subsidiaries taken as a whole or (2) would materially impair
the ability of the Company to perform its obligations under this Agreement or to
consummate the Closing; provided, that in determining whether a Material Adverse
Effect has occurred, there shall be excluded any effect to the extent resulting
from the following: (A) changes, after the date hereof, in U.S. generally
accepted accounting principles (“GAAP”) or regulatory accounting principles
generally applicable to banks, savings associations or their holding companies,
(B) changes, after the date hereof, in applicable laws, rules and regulations or
interpretations thereof by Governmental Entities, (C) actions or omissions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of Purchasers, (D) changes in general economic, monetary
or financial conditions in the United States, (E) changes in global or national
political conditions, including the outbreak or escalation of war or acts of
terrorism, or (F) the public disclosure of this Agreement or the transactions
contemplated by this Agreement; provided, further, however, that if any event
described in clause (A), (B), (D) or (E) of this Section 2.1(b) occurs and such
event has a materially disproportionate effect on the Company relative to other
banks, savings associations and their holding companies in the United States,
only then such event will be deemed to have had a Material Adverse Effect.

 

(b)          “Previously Disclosed” with regard to a party means information set
forth in any publicly available filing or report filed by the Company with the
United States Securities and Exchange Commission (the “SEC”) prior to the date
hereof.

 

Section 2.2           Representations and Warranties of the Company. Except as
Previously Disclosed, the Company hereby represents and warrants to Purchasers,
as of the date of this Agreement and as of the Closing Date (except for the
representations and warranties that are as of a specific date, which shall be
made as of that date), that:

 

(a)          Organization and Authority. Each of the Company and the Company
Subsidiaries is a corporation, bank or other entity duly organized and validly
existing under the laws of the jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified except where any failure to be so
qualified would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and has the corporate or other
organizational power and authority to own its properties and assets and to carry
on its business as it is now being conducted. The Company is duly registered as
a bank holding company under the Bank Holding Company Act of 1956, as amended,
and under applicable state Laws.

 

(b)          Company Subsidiaries. Other than SonaBank, a commercial bank
organized under the laws of Virginia and a wholly owned subsidiary of the
Company (the “Bank” or the “Company Subsidiary”), the Company has no
Subsidiaries. The Company owns, directly or indirectly, all of its interests in
the Bank free and clear of any and all Liens. The deposit accounts of the Bank
are insured by the Federal Deposit Insurance Corporation (“FDIC”) to the fullest
extent permitted by the

 

 - 4 - 

 

  

Federal Deposit Insurance Act, as amended and the rules and regulations of the
FDIC thereunder, and all premiums and assessments required to be paid in
connection therewith have been paid when due (after giving effect to any
applicable extensions). The Company beneficially owns all of the outstanding
capital securities and has sole control of the Bank.

 

(c)         Authorization; No Conflicts; No Defaults.

 

(i)          The Company has the corporate power and authority to execute and
deliver this Agreement and the Notes (collectively, the “Transaction Documents”)
and to perform its obligations hereunder and thereunder. The execution, delivery
and performance of the Transaction Documents by the Company and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of the Company. The Board of
Directors has duly approved the agreements and transactions contemplated by the
Transaction Documents. No other corporate proceedings are necessary for the
execution and delivery by the Company of the Transaction Documents, the
performance by it of its obligations hereunder or thereunder or the consummation
by it of the transactions contemplated hereby or thereby. The Transaction
Documents have been, and when delivered at the Closing will be, duly and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by Purchasers and the other parties thereto, are, or in the case of
documents executed after the date of this Agreement, will be, upon execution,
the valid and binding obligations of the Company enforceable against the Company
in accordance with their respective terms, except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles (whether applied in equity or
at law).

 

(ii)         Neither the execution and delivery by the Company of the
Transaction Documents nor the consummation of the transactions contemplated
hereby or thereby, nor compliance by the Company with any of the provisions
hereof or thereof, will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or result in the loss of any benefit or creation of any right on the part of
any third party under, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any liens,
charges, adverse rights or claims, pledges, covenants, title defects, security
interests and other encumbrances of any kind (“Liens”) upon any of the
properties or assets of the Company or any Company Subsidiary, under any of the
terms, conditions or provisions of (i) the articles of incorporation or bylaws
(or similar governing documents) of the Company and each Company Subsidiary or
(ii) subject to receipt of any Requisite Governmental Consents, any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any of the Company Subsidiaries
is a party or by which it may be bound, or to which the Company or any of the
Company Subsidiaries, or any of the properties or assets of the Company or any
of the Company Subsidiaries may be subject, or (B) subject to receipt of any
Requisite Governmental Consents, violate any Law applicable to the Company or
any of the Company Subsidiaries or any of their respective properties or assets
except in the case of clause (A)(ii) of this paragraph for such violations,
conflicts and breaches as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

(iii)        None of the Company, the Bank or any other Subsidiary of the
Company is in default in the performance, observance or fulfillment of any of
the terms, obligations, covenants, conditions or provisions contained in any
indenture or other agreement creating, evidencing or securing Indebtedness of
any kind or pursuant to which any such Indebtedness is issued, or other
agreement or instrument to which the Company, Bank or any other Subsidiary of
the Company is a party or by which

 

 - 5 - 

 

  

the Company, the Bank or any other Subsidiary of the Company or their respective
properties may be bound or affected, except, in each case, only such defaults
that would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect on the Company. For purposes of this Agreement,
“Indebtedness” shall mean and include: (a) all items arising from the borrowing
of money that, according to GAAP as in effect from time to time, would be
included in determining total liabilities as shown on the consolidated balance
sheet of the Company; and (b) all obligations secured by any lien in Property
owned by the Company whether or not such obligations shall have been assumed;
provided, however, Indebtedness shall not include deposits or other indebtedness
created, incurred or maintained in the ordinary course of the Company’s or the
Bank’s business (including, without limitation, federal funds purchased,
advances from any Federal Home Loan Bank, Federal Reserve Bank, secured deposits
of municipalities and repurchase arrangements) and consistent with customary
banking practices and applicable laws and regulations.

 

(d)          Governmental Consents. Other than with respect to any Required
Approvals or any approval required under the securities or blue sky laws of the
various states (collectively, the “Requisite Governmental Consents”), no
governmental consents are necessary for the execution and delivery of the
Transaction Documents or for the consummation by the Company of the transactions
contemplated hereby and thereby.

 

(e)          Litigation and Other Proceedings. Except (i) as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) as Previously Disclosed, there is no pending or, to the
Knowledge of the Company, threatened claim, action, suit, arbitration,
complaint, charge or investigation or proceeding against the Company or any
Company Subsidiary or any of its assets, rights or properties, nor is the
Company or any Company Subsidiary a party or named as subject to the provisions
of any order, writ, injunction, settlement, judgment or decree of any court,
arbitrator or government agency, or instrumentality. The Company is in
compliance in all material respects with all existing decisions, orders, and
agreements of or with Governmental Entities to which it is subject or bound.

 

(f)          Financial Statements. Each of the audited consolidated balance
sheets of the Company and the Company Subsidiaries and the related audited
consolidated statements of income (loss), statements of shareholders’ equity and
comprehensive income (loss) and cash flows, together with the notes thereto, for
the years ended December 31, 2013, 2014 and 2015, and the unaudited consolidated
balance sheets of the Company and the Company Subsidiaries and the related
audited consolidated statements of income (loss), statements of shareholders’
equity and comprehensive income (loss) and cash flows, together with the notes
thereto, for the three and nine months ended September 30, 2016, all of which
have been filed by the Company with the SEC, (collectively, the “Company
Financial Statements”), (1) have been prepared from, and are in accordance with,
the books and records of the Company and the Company Subsidiaries, (2) complied,
as of their respective date of such filing, in all material respects with
applicable accounting requirements, (3) have been prepared in accordance with
GAAP applied on a consistent basis, and (4) present fairly in all material
respects the consolidated financial position of the Company and the Company
Subsidiaries at the dates and the consolidated results of operations, changes in
shareholders’ equity and cash flows of the Company and the Company Subsidiaries
for the periods stated therein (except, in the case of unaudited financial
statements, to normal year-end adjustments and the fact that they do not contain
all of the footnotes disclosures required by GAAP). The Bank’s allowance for
loan losses is in compliance in all material respects with (A) the Bank’s
methodology for determining the adequacy of its allowance for loan losses and
(B) the standards established by applicable Governmental Entities and the
Financial Accounting Standards Board.

 

 - 6 - 

 

  

(g)          Reports. Since December 31, 2013, the Company and each Company
Subsidiary have filed all material reports, registrations, documents, filings,
statements and submissions, together with any required amendments thereto, that
it was required to file with any Governmental Entity (the foregoing,
collectively, the “Company Reports”) and have paid all material fees and
assessments due and payable in connection therewith. As of their respective
filing dates, the Company Reports complied in all material respects with all
statutes and applicable rules and regulations of the applicable Governmental
Entities, as the case may be.

 

(h)          Books and Records. The books and records of the Company and the
Company Subsidiaries are complete and correct in all material respects. No
written or, to the Knowledge of the Company, oral notice or allegation of any
material inaccuracies or discrepancies in such books and records has been
received by the Company. The records, systems, controls, data and information of
the Company and the Company Subsidiaries are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of the Company or the Company Subsidiaries or accountants
(including all means of access thereto and therefrom), except for any
non-exclusive ownership and non-direct control that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(i)          Internal Accounting Controls. The Company, the Bank and each other
applicable Subsidiary of the Company has established and maintains a system of
internal control over financial reporting that pertain to the maintenance of
records that accurately and fairly reflect the transactions and dispositions of
the Company’s assets (on a consolidated basis), provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that the Company’s and the Bank’s
receipts and expenditures are being made only in accordance with authorizations
of Company management and Board of Directors, and provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of assets of the Company on a consolidated basis that could have a
material effect on the financial statements. Such internal control over
financial reporting is effective to provide reasonable assurance regarding the
reliability of the Company’s financial reporting and the preparation of the
Company’s financial statements for external purposes in accordance with GAAP.
Since the conclusion of the Company’s 2015 fiscal year there has not been and
there currently is not (i) any significant deficiency or material weakness in
the design or operation of its internal control over financial reporting which
is reasonably likely to adversely affect its ability to record, process,
summarize and report financial information, or (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s or the Bank’s internal control over financial reporting. The Company
(A) has implemented and maintains disclosure controls and procedures reasonably
designed and maintained to ensure that material information relating to the
Company is made known to the Chief Executive Officer and the Chief Financial
Officer of the Company by others within the Company and (B) has disclosed, based
on its most recent evaluation covering the period through December 31, 2015, to
the Company’s outside auditors and the audit committee of the Company’s Board of
Directors that there exist no significant deficiencies and material weaknesses
in the design or operation of internal controls over financial reporting which
are reasonably likely to adversely affect the Company’s internal controls over
financial reporting. Such disclosure controls and procedures are effective for
the purposes for which they were established.

 

(j)          Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of the Company
Subsidiaries and an unconsolidated or other affiliated entity that is not
reflected on the Company Financial Statements.

 

 - 7 - 

 

  

(k)          Risk Management Instruments. All material derivative instruments,
including swaps, caps, floors and option agreements entered into for the
Company’s or any of the Company Subsidiaries’ own account were entered into (1)
only in the ordinary course of business, (2) in accordance with prudent
practices and in all material respects with all applicable Laws and (3) with
counterparties believed to be financially responsible at the time; and each of
them constitutes the valid and legally binding obligation of the Company or any
Company Subsidiary, as applicable, enforceable in accordance with its terms.
Neither the Company nor, to the Knowledge of the Company, any other parties
thereto is in breach of any of its material obligations under any such agreement
or arrangement.

 

(l)          No Undisclosed Liabilities. Except as Previously Disclosed, there
are no liabilities of the Company or any of the Company Subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, except for (1) liabilities adequately reflected or reserved against
in accordance with GAAP in the Company Financial Statements and (2) liabilities
that have arisen in the ordinary and usual course of business and consistent
with past practice since December 31, 2015 and that have not or would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(m)          Absence of Certain Changes. Since January 1, 2016, except as
disclosed in the Company Financial Statements or otherwise Previously Disclosed,
(1) the Company and the Company Subsidiaries have conducted their respective
businesses in all material respects in the ordinary and usual course of business
consistent with past practices, (2) none of the Company or any Company
Subsidiary has incurred any material liability or obligation, direct or
contingent, for borrowed money, except borrowings in the ordinary course of
business, (3) the Company has not made or declared any distribution in cash or
in kind to its shareholders or issued or repurchased any shares of its capital
stock, (4) through (and including) the date of this Agreement, no fact, event,
change, condition, development, circumstance or effect has occurred that has had
or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (5) no material default (or event which, with
notice or lapse of time, or both, would constitute a material default) exists on
the part of the Company or any Company Subsidiary or, to the Knowledge of the
Company, on the part of any other party, in the due performance and observance
of any term, covenant or condition of any agreement to which the Company or any
Company Subsidiary is a party and which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(n)          Compliance with Laws. The Company and each Company Subsidiary have
all permits, licenses, franchises, authorizations, orders and approvals of, and
have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the Company and each Company Subsidiary,
except where the failure to have such permits, licenses, franchises,
authorizations, orders and approvals, or to have made such filings, applications
and registrations, would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. The Company and each Company
Subsidiary have complied in all material respects and (1) are not in default or
violation in any respect of, (2) to the Company’s Knowledge, are not under
investigation with respect to, and (3) to the Company’s Knowledge, have not been
threatened to be charged with or given notice of any material violation of, any
applicable material domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity (each, a “Law”), other
than such noncompliance, defaults or violations that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Except for statutory or regulatory restrictions of general application, no
Governmental Entity has placed any material restriction on the business or
properties of

 

 - 8 - 

 

  

the Company or any of the Company Subsidiaries. As of the date hereof, the Bank
has a Community Reinvestment Act rating of “satisfactory” or better.

 

(o)          Agreements with Regulatory Agencies. Neither the Company nor any
Company Subsidiary (A) is subject to any cease-and-desist or other similar order
or enforcement action issued by, (B) is a party to any written agreement,
consent agreement or memorandum of understanding with, (C) is a party to any
commitment letter or similar undertaking to, or (D) is subject to any capital
directive by, and since December 31, 2013, neither of the Company nor any
Company Subsidiary has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company nor any of the Company Subsidiaries
been advised since December 31, 2013 by any Governmental Entity that it is
considering issuing, initiating, ordering, or requesting any such Regulatory
Agreement.

 

(p)          Brokers and Finders. The Company has engaged FIG Partners LLC (the
“Placement Agent”), a registered broker-dealer subject to the rules and
regulations of the Financial Industry Regulatory Authority (“FINRA”), in
connection with the offer and sale of the Notes as contemplated by the
Transaction Documents. Except for such engagement, neither the Company nor any
of its officers, directors, employees or agents has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for the Company in connection with the Transaction Documents or
the transactions contemplated hereby or thereby.

 

(q)          Tax Matters. The Company and each of the Company Subsidiaries has
(i) filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(ii) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.

 

(r)          Offering of Securities. Neither the Company nor any Person acting
on its behalf has taken any action which would subject the offering, issuance or
sale of the Notes to the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”). Neither the Company nor any Person
acting on its behalf has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Notes pursuant
to the transactions contemplated by the Transaction Documents. Assuming the
accuracy of Purchasers’ representations and warranties set forth in this
Agreement, no registration under the Securities Act is required for the offer
and sale of the Notes by the Company to Purchasers.

 

(s)          Investment Company Status. The Company is not, and upon
consummation of the transactions contemplated by the Transaction Documents will
not be, an “investment company,” a company controlled by an “investment company”
or an “affiliated Person” of, or “promoter” or “principal underwriter” of, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(t)          Representations and Warranties Generally. The representations and
warranties of Company set forth in this Agreement are true and correct as of the
date hereof and will be true and correct as of the Closing Date and as otherwise
specifically provided herein. None of the representations, warranties, covenants
and agreements made in this Agreement or in any certificate or other document

 

 - 9 - 

 

  

delivered to Purchasers by or on behalf of Company pursuant to or in connection
with this Agreement contains any untrue statement of a material fact or omits to
state a material fact or any fact necessary to make the statements contained
therein not misleading in light of the circumstances when made and as of the
Closing Date.

 

(u)          Accuracy of Representations. The Company acknowledges and
understands that the Purchaser will rely upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Purchaser.

 

Section 2.3           Representations and Warranties of Purchasers. Each
Purchaser, severally, but not jointly, hereby represents and warrants to the
Company, as of the date of this Agreement and as of the Closing Date (except to
the extent made only as of a specified date, in which case as of such date),
that:

 

(a)          Organization and Authority. Such Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would be reasonably expected to materially and adversely affect such Purchaser’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated by this Agreement on a timely basis, and such
Purchaser has the corporate or other power and authority and governmental
authorizations to own its properties and assets and to carry on its business as
it is now being conducted.

 

(b)         Authorization.

 

(i)          Such Purchaser has the corporate or other power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement by such Purchaser and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by such Purchaser’s board of directors, general partner or managing
members, as the case may be (if such authorization is required), and no further
approval or authorization by any of its partners or other equity owners, as the
case may be, is required. This Agreement has been duly and validly executed and
delivered by such Purchaser and assuming due authorization, execution and
delivery by the Company, is a valid and binding obligation of such Purchaser
enforceable against such Purchaser in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles).

 

(ii)         Neither the execution, delivery and performance by such Purchaser
of this Agreement, nor the consummation of the transactions contemplated by this
Agreement, nor compliance by such Purchaser with any of the provisions hereof,
will (A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of any Lien upon any of the
properties or assets of such Purchaser under any of the terms, conditions or
provisions of (i) its certificate of limited partnership, certificate of
formation, operating agreement or partnership agreement or similar governing
documents or (ii) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which such Purchaser is a
party or by which it may be bound, or to which such Purchaser or any of the
properties or assets of such Purchaser may be subject, or

 

 - 10 - 

 

  

(B) subject to compliance with the statutes and regulations referred to in the
next paragraph, violate any law, statute, ordinance, rule or regulation, permit,
concession, grant, franchise or any judgment, ruling, order, writ, injunction or
decree applicable to such Purchaser or any of its properties or assets except in
the case of clauses (A) (ii) and (B) for such violations, conflicts and breaches
as would not reasonably be expected to materially and adversely affect such
Purchaser’s ability to perform its respective obligations under this Agreement
or consummate the transactions contemplated by this Agreement on a timely basis.

 

(iii)        No notice to, registration, declaration or filing with, exemption
or review by, or authorization, order, consent or approval of, any Governmental
Entity, nor expiration or termination of any statutory waiting period, is
necessary for the consummation by such Purchaser of the transactions
contemplated by this Agreement.

 

(c)          Purchase for Investment. Such Purchaser acknowledges that the Note
has not been registered under the Securities Act or under any state securities
laws. Such Purchaser (1) is acquiring the Note pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute the Note to any person, (2) will not sell or otherwise
dispose of the Note, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws, (3) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Note and of making an informed investment
decision, (4) is an “accredited investor” (as that term is defined by Rule 501
of the Securities Act) and (5) became aware of the offering of the Notes, and
the Notes were offered to Purchaser, solely by direct contact between such
Purchaser and the Company or the Placement Agent, and not by any other means,
including any form of “general solicitation” or “general advertising” (as such
terms are used in Regulation D under the Securities Act).

 

(d)          Qualified Institutional Buyer. Each Purchaser is and will be on the
Closing Date a “qualified institutional buyer” as such term is defined in Rule
144A promulgated under the Securities Act (“QIB”).

 

(e)          Financial Capability. At the Closing, such Purchaser shall have
available funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.

 

(f)          Knowledge as to Conditions. As of the date of this Agreement, such
Purchaser does not know of any reason why any Required Approvals and, to the
extent necessary, any other approvals, authorizations, filings, registrations,
and notices required or otherwise a condition to the consummation by it of the
transactions contemplated by this Agreement will not be obtained.

 

(g)          Brokers and Finders. Neither such Purchaser nor its Affiliates, any
of their respective officers, directors, employees or agents has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for such Purchaser, in connection with this Agreement or
the transactions contemplated by this Agreement, in each case, whose fees the
Company would be required to pay.

 

(h)          Investment Decision. Such Purchaser, or the duly appointed
investment manager of such Purchaser (the “Investment Manager”), if applicable,
has (1) reached its decision to invest in the Company independently from any
other Person, (2) except with respect to other Purchasers, has not entered into
any agreement or understanding with any other Person to act in concert for the
purpose of

 

 - 11 - 

 

  

exercising a controlling influence over the Company or any Company Subsidiary,
including any agreements or understandings regarding the voting or transfer of
shares of the Company, (3) except with respect to other Purchasers, has not
shared with any other Person proprietary due diligence materials prepared by
such Purchaser or its Investment Manager or any of its other advisors or
representatives (acting in their capacity as such) and used by its investment
committee as the basis for purposes of making its investment decision with
respect to the Company or any Company Subsidiary, (4) has not been induced by
any other Person to enter into the transactions contemplated by this Agreement,
and (5) except with respect to other Purchasers, has not entered into any
agreement with any other Person with respect to the transactions contemplated by
this Agreement. Such Purchaser understands that nothing in this Agreement or any
other materials presented by or on behalf of the Company to such Purchaser in
connection with the purchase of the Notes constitutes legal, tax or investment
advice. Such Purchaser has consulted such accounting, legal, tax and investment
advisors as it has deemed necessary or appropriate in connection with its
purchase of the Notes.

 

(i)          Ability to Bear Economic Risk of Investment. Such Purchaser
recognizes that an investment in the Note involves substantial risk, and has the
ability to bear the economic risk of the prospective investment in the Note,
including the ability to hold the Note indefinitely, and further including the
ability to bear a complete loss of all of its investment in the Company.

 

(j)          Information. Such Purchaser acknowledges that: (i) it is not being
provided with the disclosures that would be required if the offer and sale of
the Note were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Note; (ii) it has conducted its own examination of the Company and
the terms of the Note to the extent it deems necessary to make its decision to
invest in the Note; and (iii) it has availed itself of public access to
financial and other information concerning the Company to the extent it deems
necessary to make its decision to purchase the Note. It has reviewed the
information set forth in the exhibits hereto. It acknowledges that it and its
advisors have been furnished with all materials relating to the business,
finances and operations of the Company that have been requested of it or its
advisors and have been given the opportunity to ask questions of, and to receive
answers from, persons acting on behalf of the Company concerning terms and
conditions of the transactions contemplated by this Agreement in order to make
an informed and voluntary decision to enter into this Agreement.

 

(k)          Placement Agent. Such Purchaser will purchase the Note directly
from the Company and not from the Placement Agent, is not relying on the
Placement Agent in any manner with respect to its decision to purchase the Note,
and understands that neither the Placement Agent nor any other broker or dealer
has any obligation to make a market in the Notes.

 

(l)          Restricted Securities. Such Purchaser understands that the Notes
are characterized as “restricted securities” under the Securities Act inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under the Securities Act and the rules and regulations
thereunder, such securities may be resold without registration under the
Securities Act only in limited circumstances. Such Purchaser represents that it
understands the resale limitations imposed by Rule 144 promulgated under the
Securities Act and by the Securities Act on the Notes.

 

(m)          Accuracy of Representations. Such Purchaser understands that each
of the Placement Agent and the Company will rely upon the truth and accuracy of
the foregoing representations, acknowledgements and agreements in connection
with the transactions contemplated by this Agreement, and agrees that if any of
the representations or acknowledgements made by it are no longer accurate as of
the Closing Date, or if any of the agreements made by it are breached on or
prior to the Closing Date, it shall promptly notify the Placement Agent and the
Company.

 

 - 12 - 

 

  

Article III

COVENANTS

 

Section 3.1          Filings; Other Actions.

 

(a)          Each Purchaser, on the one hand, and the Company, on the other
hand, will cooperate and consult with the other and use reasonable best efforts
to prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, and the expiration or
termination of any applicable waiting period, necessary or advisable to
consummate the transactions contemplated by this Agreement, to perform the
covenants contemplated by this Agreement, to satisfy all of the conditions
precedent to the obligations of such party thereto and defend any claim, action,
suit, investigation or proceeding, whether judicial or administrative,
challenging this Agreement or the performance of the obligations hereunder;
provided, that nothing in this Agreement shall obligate such Purchaser to
disclose the identities of limited partners, shareholders or members of such
Purchaser or its Affiliates or investment advisors or other confidential
proprietary information of such Purchaser or any of its Affiliates
(collectively, “Proprietary Information”). All parties shall execute and deliver
both before and after the Closing such further certificates, agreements and
other documents and take such other actions as the other parties may reasonably
request to consummate or implement such transactions or to evidence such events
or matters. Each Purchaser and the Company will have the right to review in
advance, and to the extent practicable each will consult with the other, in each
case subject to applicable Laws relating to the exchange of information, all the
information (other than Proprietary Information) relating to such other parties,
and any of their respective Affiliates, which appears in any filing made with,
or written materials submitted to, any third party or any Governmental Entity in
connection with the transactions to which it will be party contemplated by this
Agreement. In exercising the foregoing right, each of the parties hereto agrees
to act reasonably and as promptly as practicable. All parties hereto agrees to
keep the other parties apprised of the status of matters referred to in this
Section 3.1(a). Each Purchaser shall promptly furnish the Company, and the
Company shall promptly furnish each Purchaser, to the extent permitted by
applicable Law, with copies of written communications received by it or its
Subsidiaries from, or delivered by any of the foregoing to, any Governmental
Entity in respect of the transactions contemplated by this Agreement.
Notwithstanding the foregoing, in no event shall any Purchaser be required to
become a bank holding company, accept any Burdensome Condition in connection
with the transactions contemplated by this Agreement, or be required to agree to
provide capital to the Company or any Company Subsidiary thereof other than the
Purchase Price to be paid for the Notes to be purchased by it pursuant to the
terms of, subject to the conditions set forth in, this Agreement.

 

(b)          Each Purchaser, on the one hand, agrees to furnish the Company, and
the Company, on the other hand, agrees, upon request, to furnish to such
Purchaser, in each case to the extent legally permissible and not in
contravention of any contractual obligation, all information concerning itself,
its Affiliates, directors, officers, partners and shareholders and such other
matters as may be reasonably necessary in connection with any statement, filing,
notice or application made by or on behalf of such other parties or any of its
Subsidiaries to any Governmental Entity in connection with the Closing and the
other transactions contemplated by this Agreement; provided, that such Purchaser
shall only be required to provide information only to the extent typically
provided by such Purchaser to such Governmental Entities under such Purchaser’s
policies consistently applied and subject to such confidentiality requests as
such Purchaser shall reasonably seek.

 

 - 13 - 

 

  

Section 3.2          Access, Information and Confidentiality.

 

(a)          From the date hereof until the Closing Date, the Company will
furnish to Purchasers and their Affiliates (and their financial and professional
advisors and representatives), and permit Purchasers, their Affiliates and their
representatives access during the Company’s normal business hours, to such
information and materials relating to the financial, business and legal
condition of the Company as may be reasonably necessary or advisable to allow
Purchasers to become and remain familiar with the Company and to confirm the
accuracy of the representations and warranties of the Company in this Agreement
and the compliance with the covenants and agreements by the Company in this
Agreement.

 

(b)          All parties hereto will hold, and will cause its respective
Affiliates and its and their respective directors, officers, employees, agents,
consultants and advisors to hold, in strict confidence, unless disclosure to a
Governmental Entity is necessary in connection with any necessary regulatory
approval, examination or inspection or unless disclosure is required by judicial
or administrative process or, by other requirement of Law or the applicable
requirements of any Governmental Entity or relevant stock exchange (in which
case, the party disclosing such information shall provide the other parties with
prior written notice of such permitted disclosure), all non-public records,
books, contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other parties hereto furnished to
it by or on behalf of such other parties or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(1) previously known by such party on a non-confidential basis, (2) publicly
available through no fault of such party or (3) later lawfully acquired from
other sources by such party), and no party hereto shall release or disclose such
Information to any other person, except its auditors, attorneys, financial
advisors, other consultants and advisors, provided, that Purchasers shall be
permitted to disclose Information to any of their limited partners who are
subject to obligations to keep such Information confidential in accordance with
this Section 3.2.

 

Section 3.3          Conduct of the Business. Prior to the earlier of the
Closing Date and the termination of this Agreement pursuant to Section 5.1 (the
“Pre-Closing Period”), the Company shall, and shall cause each Company
Subsidiary to, use commercially reasonable efforts to carry on its business in
the ordinary course of business and use reasonable best efforts to maintain and
preserve its and such Company Subsidiary’s business (including its organization,
assets, properties, goodwill and insurance coverage) and preserve its business
relationships with customers, strategic partners, suppliers, distributors and
others having business dealings with it; provided, that nothing in this sentence
shall limit or require any actions that the Board of Directors may, in good
faith, determine to be inconsistent with their duties or the Company’s
obligations under applicable Law.

 

Article IV

ADDITIONAL AGREEMENTS

 

Section 4.1          No Control. No Purchaser shall, without the prior consent
of the Company, contribute capital to the Company or acquire an amount of voting
securities of the Company that in either case would cause such Purchaser to be
deemed to control the Company for purposes of the Bank Holding Company Act of
1956, as amended, or the Change in Bank Control Act of 1978, as amended.

 

Section 4.2          Legend.

 

(a)          Purchasers agree that all certificates or other instruments, if
any, representing the Notes subject to this Agreement will bear a legend
substantially to the following effect:

 

 - 14 - 

 

  

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION. THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF GENERAL AND
SECURED CREDITORS OF THE COMPANY, IS INELIGIBLE AS COLLATERAL FOR A LOAN BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES AND IS UNSECURED.THIS SUBORDINATED NOTE WILL
BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM DENOMINATIONS OF $50,000 AND
MULTIPLES OF $1,000 IN EXCESS THEREOF. ANY ATTEMPTED TRANSFER OF SUCH NOTES IN A
DENOMINATION OF LESS THAN $50,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF
SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER. ANY SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH SECURITIES FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PAYMENTS ON SUCH
SECURITIES, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST
WHATSOEVER IN SUCH SECURITIES.

 

THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS. NEITHER THIS SUBORDINATED NOTE NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS SUBORDINATED NOTE BY ITS
ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SUBORDINATED
NOTE ONLY (A) TO THE COMPANY, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) TO A “NON U.S.
PERSON” IN AN “OFFSHORE TRANSACTION” PURSUANT TO REGULATION S UNDER THE
SECURITIES ACT, (D) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF
SUBPARAGRAPH (a) (1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT THAT
IS ACQUIRING THIS SUBORDINATED NOTE FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF
SUCH AN “ACCREDITED INVESTOR,” FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO,
OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY'S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D) OR (E) TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO IT IN ACCORDANCE WITH THE SECURITIES PURCHASE
AGREEMENT, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY. THE HOLDER OF THIS
SUBORDINATED NOTE BY ITS ACCEPTANCE HEREOF AGREES THAT IT WILL COMPLY WITH THE
FOREGOING RESTRICTIONS.

 

 - 15 - 

 

  

THE HOLDER OF THIS SUBORDINATED NOTE BY ITS ACCEPTANCE HEREOF AGREES, REPRESENTS
AND WARRANTS THAT IT WILL NOT ENGAGE IN HEDGING TRANSACTIONS INVOLVING THIS
SECURITY UNLESS SUCH TRANSACTIONS ARE IN COMPLIANCE WITH THE SECURITIES ACT OR
AN APPLICABLE EXEMPTION THEREFROM.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SUBORDINATED NOTE WILL
DELIVER TO THE COMPANY THE TRANSFER CERTIFICATE ATTACHED HERETO AND PROVIDE SUCH
OTHER INFORMATION AS MAY BE REASONABLY REQUIRED BY THE COMPANY TO CONFIRM THAT
THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

(b)          Subject to Section 4.2(a), the restrictive legend set forth in
Section 4.2(a), above shall be removed and the Company shall issue a certificate
without such restrictive legend to the holder of the applicable Notes upon which
it is stamped or issue to such holder by electronic delivery at the applicable
balance account at the Depository Trust Company (“DTC”), as applicable, if (1)
such Notes are registered for resale under the Securities Act, (2) such Notes
are sold or transferred pursuant to Rule 144 (if the transferor is not an
Affiliate of the Company), or (3) such Notes are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such securities and
without volume restrictions. Following the earlier of (A) the sale of the Notes
pursuant to an effective registration statement or pursuant to Rule 144 or (B)
Rule 144 becoming available for the resale of Notes, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to the Notes and without volume restrictions, upon receipt by
the Company of an opinion of counsel to any Purchaser regarding the removal of
such legend set forth in Section 4.2(a), the Company shall instruct its transfer
agent to remove such legend above from the Notes. Any fees associated with the
removal of such legend (other than with respect to a Purchaser’s counsel) shall
be borne by the Company. If a legend is no longer required pursuant to the
foregoing, the Company will no later than three business days following the
delivery by Purchasers to the Company or the transfer agent (with notice to the
Company) of a legended certificate or instrument representing such Notes
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, an opinion of counsel
to such Purchasers) and a representation letter to the extent required, deliver
or cause to be delivered to Purchasers a certificate or instrument (as the case
may be) representing such Notes that is free from the restrictive legend set
forth in Section 4.2(a). Notes free from all restrictive legends may be
transmitted by the transfer agent to Purchasers by crediting the account of
Purchasers’ prime broker with DTC as directed by such Purchasers, provided that
the Notes are DTC eligible at such time. Purchasers acknowledge that the Notes
have not been registered under the Securities Act or under any state securities
laws and agrees that they will not sell or otherwise dispose of any of the
Notes, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities laws and
this Agreement.

 

Section 4.3           Transfer Taxes. On the Closing Date, all transfer or other
similar taxes which are required to be paid in connection with the sale and
transfer of the Notes to be sold to the Purchasers hereunder will be, or will
have been, fully paid or provided for by the Company, and all Laws imposing such
taxes will be or will have been complied with.

 

Section 4.4           Bloomberg. Within 30 days after Closing, the Company will
utilize its commercially reasonable efforts to have the Notes quoted on
Bloomberg.

 

 - 16 - 

 

  

Section 4.5          DTC Registration. The Company shall use commercially
reasonable efforts to cause the Notes to be registered in the name of DTC as
contemplated by Section 4(a) of the Note as soon as commercially practicable
after the Closing Date.

 

Section 4.6          Secondary Market Transactions. Each Purchaser shall have
the right at any time and from time to time to securitize the Notes owned by
such Purchaser or any portion thereof in a single asset securitization or a
pooled loan securitization of rated single or multi-class securities secured by
or evidencing ownership interests in the Notes (each such securitization is
referred to herein as a “Secondary Market Transaction”). In connection with any
such Secondary Market Transaction, the Company shall, at such Purchaser's
expense, use commercially reasonable efforts and cooperate fully and in good
faith with Purchasers and otherwise assist Purchasers in satisfying the market
standards to which Purchasers customarily adhere or which may be reasonably
required in the marketplace or by applicable rating agencies in connection with
any such Secondary Market Transactions. All information regarding the Company
may be furnished, without liability to any Purchaser, to any Person deemed
necessary by Purchaser in connection with such Secondary Market Transaction. All
documents, financial statements, appraisals and other data relevant to the
Company or the Notes may be exhibited to and retained by any such Person.

 

Section 4.7          Tier 2 Capital. If all or any portion of the Notes ceases
to be deemed to be Tier 2 Capital, other than due to the limitation imposed on
the capital treatment of subordinated debt during the five years immediately
preceding the maturity date of the Notes, the Company will immediately notify
the Purchasers, and thereafter the Company and the Purchasers will work together
in good faith to execute and deliver all agreements as reasonably necessary in
order to restructure the applicable portions of the obligations evidenced by the
Notes to qualify as Tier 2 Capital.

 

Section 4.8          Failure to Register. The Company will use commercially
reasonable efforts to cause the Notes to be registered in the name of DTC as
contemplated by Section 4(a) of the Note. If within 180 days after Closing, the
Company has not secured a quotation on Bloomberg for the Notes or the Notes are
not registered in the name of DTC as contemplated by Section 4.5 hereof, the
Company will pay Purchaser an amount equal to $5,000 per month (prorated for any
partial month) for each month such obligation to secure quotation or
registration has not been satisfied (a “Delinquent Month”), with such payment
due on the tenth day of the month following each Delinquent Month.

 

Section 4.9          Indemnification.

 

(a)            Indemnification of Each Purchaser. Company shall indemnify and
hold each Purchaser and its respective advisors, directors, officers,
shareholders, members, partners, employees, agents and Affiliates (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls a Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners, employees or Affiliates (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each,
a “Company Indemnified Person”) harmless from and against any and all losses,
liabilities, obligations, claims, damages, costs and expenses actually and
reasonably incurred by such Company Indemnified Person, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any such Company
Indemnified Person may suffer or incur as a result of: (i) any breach of any of
the representations, warranties, covenants or agreements made by Company in this
Agreement, or (ii) any action instituted against a Company Indemnified Person in
any capacity, or any of them or their respective Affiliates, by any shareholder
of Company or other third party who is not a Purchaser, an

 

 - 17 - 

 

  

Affiliate of a Purchaser, or an Affiliate of such Company Indemnified Person,
with respect to any of the transactions contemplated by this Agreement. Company
will not be liable to any Company Indemnified Person under this Agreement to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Company Indemnified Person’s material breach of any of the
representations, warranties, covenants or agreements made by such Company
Indemnified Person in this Agreement or attributable to the material actions or
material inactions of such Company Indemnified Person.

 

(b)          Indemnification of Company. Each Purchaser, severally, and not
jointly with the other Purchasers, shall indemnify Company for Losses incurred
by Company and each Purchaser Indemnified Person (as defined below) that arise
directly from such Purchaser's actions or failure to act (and not from the
actions or failure to act of the other Purchasers) and hold Company and its
respective advisors, directors, officers, shareholders, members, partners,
employees, agents and Affiliates (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners, employees or
Affiliates (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding a lack of such title or any other
title) of such controlling person (each, a “Purchaser Indemnified Person”)
harmless from and against any and all Losses that any such Purchaser Indemnified
Person may suffer or incur as a result of: (i) any breach of any of the
representations, warranties, covenants or agreements made by such Purchaser in
this Agreement, or (ii) any action instituted against a Purchaser Indemnified
Person in any capacity, or any of them or their respective Affiliates, by any
shareholder of such Purchaser or other third party who is not the Company, an
Affiliate of the Company, or an Affiliate of such Purchaser Indemnified Person,
with respect to any of the transactions contemplated by this Agreement.

 

(c)          Conduct of Indemnification Proceedings for Company Indemnified
Persons. Promptly after receipt by any Company Indemnified Person of notice of
any demand, claim or circumstances which would or might give rise to a claim or
the commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 4.9(a), such Company Indemnified
Person shall promptly notify Company in writing and Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Company Indemnified Person, and Company shall assume the payment of all
fees and expenses; provided, however, that the failure of any Company
Indemnified Person to so notify Company shall not relieve Company of its
obligations hereunder except to the extent that Company is actually and
materially and adversely prejudiced by such failure to notify (as determined by
a court of competent jurisdiction, which determination is not subject to appeal
or further review). In any such proceeding, any Company Indemnified Person shall
have the right to retain its own counsel, and the fees and expenses of such
counsel shall be at the expense of such Company Indemnified Person. Company
shall not be liable for any settlement of any proceeding effected without its
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Company Indemnified
Person, which shall not be unreasonably withheld, delayed or conditioned,
Company shall not effect any settlement of any pending or threatened proceeding
in respect of which any Company Indemnified Person is or could have been a party
and indemnity could have been sought hereunder by such Company Indemnified
Person, unless such settlement includes an unconditional release of such Company
Indemnified Person from all liability arising out of such proceeding.

 

(d)          Conduct of Indemnification Proceedings for Purchaser Indemnified
Persons. Promptly after receipt by any Purchaser Indemnified Person of notice of
any demand, claim or circumstances which would or might give rise to a claim or
the commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 4.9(b), such Purchaser Indemnified
Person

 

 - 18 - 

 

  

shall promptly notify the particular Purchaser in writing from whom the
Purchaser Indemnified Person seeks indemnification and the particular Purchaser
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Purchaser Indemnified Person, and such Purchaser shall
assume the payment of all fees and expenses; provided, however, that the failure
of any Purchaser Indemnified Person to so notify the Purchaser from whom the
Purchaser Indemnified Person seeks indemnification shall not relieve Purchasers
of their obligations hereunder except to the extent that such Purchaser is
actually and materially and adversely prejudiced by such failure to notify (as
determined by a court of competent jurisdiction, which determination is not
subject to appeal or further review). In any such proceeding, any Purchaser
Indemnified Person shall have the right to retain its own counsel, and the fees
and expenses of such counsel shall be at the expense of such Purchaser
Indemnified Person. The Purchaser providing indemnification shall not be liable
for any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. Without the
prior written consent of the Purchaser Indemnified Person, which shall not be
unreasonably withheld, delayed or conditioned, Purchaser shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Purchaser Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Purchaser Indemnified Person, unless such
settlement includes an unconditional release of such Purchaser Indemnified
Person from all liability arising out of such proceeding.

 

Article V

TERMINATION

 

Section 5.1          Termination. This Agreement may be terminated prior to the
Closing:

 

(a)          by mutual written agreement of the Company and Purchasers;

 

(b)          by the Company or Purchasers, upon written notice to the other
parties, in the event that the Closing does not occur on or before January 23,
2017; provided, that the right to terminate this Agreement pursuant to this
Section 5.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

 

(c)          by the Company or Purchasers, upon written notice to the other
parties, in the event that any Governmental Entity shall have issued any order,
decree or injunction or taken any other action restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement, and such
order, decree, injunction or other action shall have become final and
nonappealable;

 

(d)          by Purchasers, upon written notice to the Company, if there has
been a breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation or warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 1.2(c)(ii)(A) or Section 1.2(c)(ii)(B) would not be
satisfied and such breach or condition is not curable or, if curable, is not
cured by the date set forth in Section 5.1(b); or

 

(e)          by the Company, upon written notice to Purchasers, if there has
been a breach of any representation, warranty, covenant or agreement made by any
Purchaser in this Agreement, or any such representation or warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 1.2(c)(iii)(A) or Section 1.2(c)(iii)(B) would not be
satisfied and such breach or condition is not curable or, if curable, is not
cured by the date set forth in Section 5.1(b).

 

Section 5.2          Effects of Termination. In the event of any termination of
this Agreement as provided in Section 5.1, this Agreement (other than Section
3.2(c), this Article V and Article VI, which

 

 - 19 - 

 

  

shall remain in full force and effect) shall forthwith become wholly void and of
no further force and effect; provided, however, that nothing herein shall
relieve any party from liability for an intentional breach of this Agreement.

 

Article VI

MISCELLANEOUS

 

Section 6.1           Survival. Each of the representations and warranties set
forth in this Agreement shall survive the Closing under this Agreement. Except
as otherwise provided herein, all covenants and agreements contained herein
shall survive until, by their respective terms, they are no longer operative,
other than those which by their terms are to be performed in whole or in part
prior to or on the Closing Date, which shall terminate as of the Closing Date.

 

Section 6.2           Expenses. Each of the parties will bear and pay all other
costs and expenses incurred by it or on its behalf in connection with the
transactions contemplated pursuant to this Agreement.

 

Section 6.3           Amendment; Waiver. No amendment or waiver of any provision
of this Agreement will be effective with respect to any party unless made in
writing and signed by an officer of a duly authorized representative of such
party. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The conditions to each party’s
obligation to consummate the Closing are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable Law. No waiver of any party to this Agreement will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

Section 6.4           Counterparts and Facsimile. For the convenience of the
parties hereto, this Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Agreement may be delivered by facsimile transmission or
by e-mail delivery of a “pdf” format data file and such signature pages will be
deemed as sufficient as if actual signature pages had been delivered.

 

Section 6.5           Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the Commonwealth of Virginia applicable
to contracts made and to be performed entirely within the Commonwealth of
Virginia. The parties hereby irrevocably and unconditionally consent to submit
to the exclusive jurisdiction of the state and federal courts located in the
Commonwealth of Virginia for any actions, suits or proceedings arising out of or
relating to this Agreement, the transactions contemplated by this Agreement and
or the relationship of the parties. The parties hereby irrevocably and
unconditionally consent to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such action, suit or proceeding
and irrevocably waive, to the fullest extent permitted by law, any objection
that they may now or hereafter have to the laying of the venue of any such
action, suit or proceeding in any such court or that any such action, suit or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 6.7 shall be deemed
effective service of process on such party.

 

 - 20 - 

 

  

Section 6.6         WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR THE RELATIONSHIP OF THE PARTIES.

 

Section 6.7         Notices. Any notice, request, service of process,
instruction or other document to be given hereunder by any party to the other
will be in writing and will be deemed to have been duly given (a) on the date of
delivery if delivered personally or by facsimile, upon confirmation of receipt,
(b) on the first business day following the date of dispatch if delivered by a
recognized next-day courier service, or (c) on the third business day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.

 

(i)If to Purchasers, as indicated on each such Purchaser’s signature page
hereto;

 

(ii)If to the Company:

William H. Lagos

Vice President & Chief Financial Officer

Southern National Bancorp of Virginia, Inc.

6830 Old Dominion Drive

McLean, Virginia 22101

Tele: (703) 893-7400

 

with a copy to (which copy alone shall not constitute notice):

 

Mark C. Kanaly, Esq.

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309

Tele: (404) 881-7000

Fax: (404) 881-7777

 

Section 6.8         Entire Agreement, Etc. (a) This Agreement (including the
Exhibits hereto) constitutes the entire agreement, and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, among the parties, with respect to the subject matter hereof; and (b)
this Agreement will not be assignable by the Company by operation of law or
otherwise (any attempted assignment in contravention hereof being null and
void).

 

Section 6.10       Interpretation; Other Definitions. Wherever required by the
context of this Agreement, the singular shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa, and references to any agreement, document or instrument shall be deemed
to refer to such agreement, document or instrument as amended, supplemented or
modified from time to time. All article, section, paragraph or clause references
not attributed to a particular document shall be references to such parts of
this Agreement, and all exhibit,

 

 - 21 - 

 

  

annex, letter and schedule references not attributed to a particular document
shall be references to such exhibits, annexes, letters and schedules to this
Agreement. In addition, the following terms are ascribed the following meanings:

 

(a)          the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;

 

(b)          “business day” means any day that is not Saturday or Sunday and
that, in the State of Virginia, is not a day on which banking institutions
generally are authorized or obligated by law or executive order to be closed;

 

(c)          the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;

 

(d)          the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;

 

(e)          to the “Knowledge of the Company” or “Company’s Knowledge” means
the actual knowledge after due inquiry of the “officers” (as such term is
defined in Rule 3b-2 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding any Vice President or Secretary) of the Company;

 

(f)          the term “Person” has the meaning given to it in Section 3(a)(9) of
the Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act;

 

(g)          the term “Subsidiary” means any entity in which the Company,
directly or indirectly, owns sufficient capital stock or holds a sufficient
equity or similar interest such that it is consolidated with the Company in the
financial statements of the Company; and

 

(h)          the term “Tier 2 Capital” has the meaning given to the term “Tier 2
capital” in 12 C.F.R. Part 217.20, as amended, modified and supplemented and in
effect from time to time or any replacement thereof.

 

Section 6.11        Captions. The article, section, paragraph and clause
captions herein are for convenience of reference only, do not constitute part of
this Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

 

Section 6.12        Severability. If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination, the parties shall negotiate in good faith
in an effort to agree upon a suitable and equitable substitute provision to
effect the original intent of the parties.

 

 - 22 - 

 

  

Section 6.13         No Third Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person other
than the parties hereto, any benefit right or remedies except that the
provisions of Section 4.9 will inure to the benefit of the persons referred to
in that Section; provided, however, that the Placement Agent shall be a third
party beneficiary hereto and may rely on the representations and warranties
contained herein to the same extent as if it were a party to the Agreement.

 

Section 6.14         Time of Essence. Time is of the essence in the performance
of each and every term of this Agreement.

 

Section 6.15         Public Announcements. Subject to each party’s disclosure
obligations imposed by Law, each of the parties hereto will cooperate with each
other in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and except as otherwise permitted
in the next sentence, neither the Company nor Purchasers will make any such news
release or public disclosure that identifies the other party without first
consulting with the other, and, in each case, also receiving the other’s consent
and all parties shall coordinate with the party whose consent is required with
respect to any such news release or public disclosure. In the event a party
hereto is advised by its outside legal counsel that a particular disclosure is
required by Law, such party shall be permitted to make such disclosure but shall
be obligated to use its reasonable best efforts to consult with the other
parties hereto and take their comments into account with respect to the content
of such disclosure before issuing such disclosure.

 

Section 6.16         Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms. It is accordingly
agreed that the parties shall be entitled to seek specific performance of the
terms hereof, this being in addition to any other remedies to which they are
entitled at law or equity.

 

 - 23 - 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto on the date first written above.

 

  COMPANY:       Southern National Bancorp of Virginia, Inc.           By:      
  Name: William H. Lagos     Title: Senior Vice President and Chief Financial
Officer

 

[Signatures Continued on Following Page]

 

 

 

 

  PURCHASER:       ___________________________________      
By: ________________________________   Name:   __________________________  
Title:  _____________________________       Address for Notices:      
______________________________________   ____________________  
____________________   ____________________   Attention: ______________  
Telephone: (___) ___-____   Email:       With a copy to (which copy alone shall
not constitute notice):       ____________________   ____________________  
____________________   Attention: ______________   Telephone: (___) ___-____  
Email:       Taxpayer ID Number:  ___________________

 

 

 